Jackson, Chief Justice.
Two points aré made in this record: first, do the allegations or does the contract make a partnership; and secondly, if so, are a widow and family entitled to a year’s *531support out of partnership effect in the hands of the surviving partner to pay debts, it requiring all the funds to pay the partnership debts ? If either question be decided, in the negative, the chancellor did not err in refusing the writ of injunction.
1. We are- very clear that the contract between these parties makes no co-partnership. 42 Ga., 226; 48 Ib., 425. The complainant’s husband was a cropper employed by the defendant to cultivate his farm on certain terms, for which the defendant was to pay him a certain share off certain parts of the crop when made, reserving possession of it, or delivery to him of it, until advances he made to feed the complainant’s husband and his co-laborers should be paid back to him. It is true that in some of its aspects it looks like a quasi partnership, but very restricted in terms and conditions — so much so as, even if it could be-classed as a partnership at all, equity would not grant the harsh writ of injunction to restrain the defendant from controlling and using the entire crop, until he had reimbursed himself. He is perfectly solvent, and can answer any claim the widow may have, and any year’s support the ordinary may give her. It seems that the appraisers-gave her a certain sum out of the husband’s part of the crop, after the defendant is paid, which is' right, and which, in his answer, he says he is, and always has been, willing-to allow her. True, in an amendment, the complainant-says she has filed objections to the return of the appraisers ■ on this point; but, even if they are sustained, which will hardly occur, the defendant is amply able to pay what she ■ is finally allowed. The chancellor could not do otherwise • than deny the writ of injunction.
2. This makes it unnecessary to'rule the other very interesting- question, whether, on a clear partnership, the widow" could have a year’s support out of partnership effects, in • preference to the debts due by the partnership, and whether • equity would take those effects from the surviving partner’s control to pay those debts. This is a point of much.: *532interest, on which no opinion is expressed. Quere, is .the answer now given to it.
Judgment affirmed.